DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

    ADVANCED CHIROPRACTIC AND REHABILITATION CENTER,
      CORPORATION, d/b/a ADVANCED CHIROPRACTIC AND
      REHABILITATION CENTER, a/o/a AMERICO GALINDO,
                         Petitioner,

                                     v.

              UNITED AUTOMOBILE INSURANCE COMPANY,
                           Respondent.

                               No. 4D11-4801

                          [September 17, 2014]

               ON REMAND FROM THE SUPREME COURT

   Petition for writ of certiorari to the Seventeenth Judicial Circuit,
Broward County; Richard D. Eade, Judge; L.T. Case Nos. 06-9131COCE53
and 08-52048CASE05.

  Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Palm
Beach Gardens, for petitioner.

   Michael J. Neimand, Office of General Counsel, United Automobile
Insurance Company, Trial Division, Miami, for respondent.

PER CURIAM.

   This case is on remand from the Supreme Court, Advanced Chiropractic
& Rehabilitation Center Corp. v. United Automobile Ins. Co., 140 So. 3d 529
(Fla. 2014). Based on the Supreme Court’s opinion, we grant Advanced
Chiropractic’s motion for attorney’s fees pursuant to section 627.428(1),
Florida Statutes (2012), and remand to the circuit court for a hearing to
determine the amount of fees.

WARNER, GROSS and LEVINE, JJ., concur.

                           *          *          *